EXHIBIT 10.3

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of April 25 2018, by and between MATTERSIGHT CORPORATION, a
Delaware corporation (“Borrower”), and CIBC BANK USA (formerly known as The
PrivateBank and Trust Company, “Lender”), as Lender and Issuing Lender.

WHEREAS, Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of June 29, 2017 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Loan Agreement”); and

WHEREAS, Borrower has requested, and Lender has agreed, to amend the Loan
Agreement subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements herein contained, the parties hereto agree as follows:

SECTION 1. DEFINED TERMS. Terms used in this Amendment (including in the
recitals) which are defined in the Loan Agreement, as amended hereby, shall have
the same meanings herein unless otherwise defined in this Amendment.

SECTION 2. AMENDMENT TO LOAN AGREEMENT.

2.1 Additional Defined Terms. The following defined terms are hereby added to
Section 1.1 of the Loan Agreement in their alphabetically proper locations:

Liquidity means, as of any date of determination, the sum of (a) the Revolving
Loan Availability minus the Revolving Outstandings as of such date, plus (b) the
aggregate amount of unrestricted cash and Cash Equivalent Investments of
Borrower held in deposit or securities accounts maintained at Lender as of such
date.

NICE Merger Agreement means the Agreement and Plan of Merger, dated on or before
the Second Amendment Effective Date, by and between NICE Systems, Inc., a
Delaware corporation, NICE Acquisition Sub, Inc., a Delaware corporation,
Borrower and NICE Ltd., a company organized under the laws of Israel, the form
and substance of which shall be reasonably satisfactory to Lender.

Second Amendment to Loan Agreement means that certain Second Amendment to Loan
and Security Agreement, dated as of the Second Amendment Effective Date, by and
between Borrower and Lender.

Second Amendment Effective Date means April 25, 2018.

2.2 Modification of Certain Defined Terms. The following defined term set forth
in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:



--------------------------------------------------------------------------------

Adjusted EBITDA means, with respect to any fiscal period being measured an
amount equal to the sum of (a) consolidated net income of Borrower and its
Subsidiaries for such fiscal period, plus (b) in each case to the extent
deducted in the calculation of Borrower’s consolidated net income and without
duplication: (i) depreciation and amortization for such period, plus (ii) income
tax expense for such period, plus (iii) consolidated total interest expense paid
or accrued during such period, plus (iv) non-cash management compensation
expenses for such period, all as calculated by Borrower in its public filings
and statements as of the Closing Date or as otherwise agreed in writing by the
Lender; plus, (v) solely for the purpose of determining Adjusted EBITDA for the
Fiscal Quarter ending June 30, 2018 (and not any other date of determination),
the aggregate transaction related fees, costs and expenses (including accruals
therefor) incurred in connection with the Second Amendment to Loan Agreement or
the NICE Merger Agreement and the transactions contemplated thereby in an
aggregate amount not to exceed $2,000,000 for such period. For the avoidance of
doubt, expenses (including attorneys’ fees and expenses, prepayment premiums and
the like) incurred in connection with the closing of the transactions
contemplated hereunder and the repayment of Debt outstanding under that certain
Loan and Security Agreement, dated as of August 1, 2016, between Borrower and
Hercules Capital, Inc., as lender, shall not be deducted for purposes of
determining Adjusted EBITDA.

2.3 Modification of Adjusted EBITDA Financial Covenant. Section 11.13.2 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

11.13.2 Adjusted EBITDA. Not permit Adjusted EBITDA of the Borrower as of the of
last day of each Fiscal Quarter to be less than the amount of set forth below
for the period ending on such date:

 

Four-Fiscal Quarter

Period Ending

   Minimum Adjusted EBITDA  

March 31, 2018

   $ 250,000  

June 30, 2018

   ($ 2,500,000 ) 

September 30, 2018

   $ 500,000  

December 31, 2018

   $ 2,500,000  

Last day of each Fiscal Quarter of each Fiscal Year thereafter    An amount to
be determined by the Lender after its receipt of the projections for such Fiscal
Year delivered pursuant to and in accordance with Section 10.1.8, which shall be
set in a manner reasonably consistent as used to establish the covenant levels
set forth above.

2.4 Minimum Liquidity Financial Covenant. The Loan Agreement is hereby amended
by inserting the following as a new Section 11.13.3 thereto:

11.13.3 Minimum Liquidity. Not permit the Liquidity as of the last day of each
calendar month to be less than $2,000,000.

2.1 Modification of Section 10.1.3. Section 10.1.3 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

 

2



--------------------------------------------------------------------------------

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each report pursuant to Section 10.1.1 and each set of monthly reports for
the last month of each Fiscal Quarter pursuant to Section 10.1.2, a duly
completed compliance certificate in the form of Exhibit B, with appropriate
insertions, dated the date such monthly statements and signed by a Senior
Officer of Borrower, containing a computation of each of the financial covenants
and restrictions set forth in Section 11.13 (to the extent then required to be
tested pursuant to the terms thereof) and to the effect that such officer has
not become aware of any Default or Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.

2.2 Compliance Certificate Exhibit. Exhibit B to the Loan Agreement is hereby
amended and restated in its entirety in the form of Exhibit B attached hereto.

SECTION 3. CONDITIONS PRECEDENT TO EFFECTIVENESS. The effectiveness of this
Amendment is subject to satisfaction of the following conditions precedent:

3.1 Documents. Lender shall have received, in form and substance reasonably
satisfactory to Lender, the following:

(a) duly executed original signatures to this Amendment; and

(b) such other documents as Lender shall reasonably deem necessary or
appropriate.

3.2 Events of Default. No Default or Event of Default shall have occurred and be
continuing.

3.3 Representations and Warranties. All representations and warranties of
Borrower in the Loan Documents shall be true and correct in all material
respects with the same effect as if made on, and as of, the date hereof made
(except to the extent stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

3.4 Modification Fee. Borrower shall have paid to Bank in full a non-refundable
fee of $50,000, which fee shall be deemed fully earned, due and payable upon the
effectiveness of this Amendment.

3.5 NICE Merger Agreement. Borrower and other parties thereto shall have
executed and delivered the NICE Merger Agreement, which shall be in full force
and effect, and Lender shall have received a complete copy of the fully-executed
NICE Merger Agreement, together with all schedules, annexes, and exhibits
thereto, in a form and substance reasonably satisfactory to Lender.

SECTION 4. MISCELLANEOUS.

4.1 Absence of Defaults; Representations and Warranties. In order to induce
Lender to enter into this Amendment, Borrower hereby represents and warrants to
Lender that (a) no Default or Event of Default has occurred and is continuing
and (b) all representations and warranties of Borrower in the Loan Agreement and
other Loan Documents are true and correct in all material respects on and as of
this date (except to the extent stated to relate to a specific earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date). All representations and warranties
contained in this Amendment shall survive the execution and delivery of this
Amendment.

 

3



--------------------------------------------------------------------------------

4.2 Confirmation of Obligations; Release.

(a) Borrower hereby confirms that Borrower is indebted to Lender for the
Obligations, as set forth in the Loan Agreement and the other Loan Documents.
Borrower further acknowledges and agrees that as of the date hereof it has no
claim, defense or set-off right against Lender of any nature whatsoever, whether
sounding in tort, contract or otherwise, and has no claim, defense or set-off of
any nature whatsoever to the enforcement by Lender of the full amount of the
Loans and other Obligations of Borrower under the Loan Agreement and the other
Loan Documents.

(b) Notwithstanding the foregoing, to the extent that any claim, cause of
action, defense or set-off against Lender or the enforcement of the Loan
Agreement or any other Loan Document, of any nature whatsoever, known or
unknown, fixed or contingent, does nonetheless exist or may exist on the date
hereof, in consideration of Lender entering into this Amendment, Borrower
irrevocably and unconditionally waives and releases fully each and every such
claim, cause of action, defense and set-off which exists or may exist on the
date hereof.

4.3 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Illinois applicable to
contracts made and to be performed entirely within such State, without regard to
conflict of laws principles.

4.4 Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall, collectively and separately, constitute one
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronically (such as PDF) shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature” and words of like import in this Amendment
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

4.5 Reference to Loan Agreement. Except as herein amended, the Loan Agreement
shall remain in full force and effect and is hereby ratified in all respects. On
and after the effective date hereof, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall
mean and be a reference to the Loan Agreement, as amended by this Amendment.

4.6 Successors. This Amendment shall be binding upon Borrower and Lender and
their respective successors and assigns, and shall inure to the benefit of
Borrower and Lender, and their respective successors and assigns.

4.7 Costs and Expenses. Borrower hereby agrees to pay on demand, all expenses of
Lender incurred in connection with the negotiation, execution and delivery of
this Amendment, including reasonable fees, costs and expenses of counsel to
Lender related thereto.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

BORROWER:

 

MATTERSIGHT CORPORATION

 

By:  

/s/ David B. Mullen

  Name: David B. Mullen  

Title: Chief Financial Officer

 

LENDER:

 

CIBC BANK USA

 

By:  

/s/ Andrew Schwartz

  Name: Andrew Schwartz   Title: Managing Director

[Signature page to Second Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: The PrivateBank and Trust Company, as Lender

Please refer to the Loan and Security Agreement dated as of June 29, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”) among Mattersight Corporation (“Borrower”), the
other Loan Parties from time to time party thereto, and The PrivateBank and
Trust Company, as Lender. Capitalized terms used but not otherwise defined
herein are used herein as defined in the Loan and Security Agreement.

 

I. Reports. Enclosed herewith is a copy of the [annual audit/monthly] financial
reports of Borrower as at                                      (the “Computation
Date”), which report fairly presents in all material respects the financial
condition and results of operations of Borrower as of the Computation Date and
has been prepared in accordance with GAAP consistently applied.

 

II. Financial Tests.1 Borrower hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Loan and
Security Agreement:

 

A.

   Section 11.13.1 – Total Revenue       1.    Total revenue of Borrower
(including recurring and non-recurring revenue) (Total Revenue):    $ __________
     2.    Minimum Allowed2    $ __________  

B.

   Section 11.13.2 – Adjusted EBITDA       1.    Total consolidated net income
of Borrower and its Subsidiaries    $ __________      2.    The sum of (during
such period):          depreciation and amortization    $ __________        
income tax expense    $ __________         consolidated total interest expense
   $ __________         non-cash management compensation expenses    $
__________         transaction related fees, costs and expenses for the Second
Amendment or NICE   

 

1  Include calculations of Total Revenue and Adjusted EBITDA only for each
delivery of the monthly reports for the last month of each Fiscal Quarter.
Include calculations of Liquidity for each month.

2  Insert the amount which matches the applicable amount set forth in Section
11.13.1.



--------------------------------------------------------------------------------

      Merger Agreement3    $ __________         Total    $ __________      3.   
Item (1) plus (2) (Adjusted EBITDA)    $ __________     

4.

   Minimum Allowed4    $ __________   C.    Section 11.13.3 – Minimum Liquidity
     

1.

   Revolving Loan Availability    $ __________     

2.

   Revolving Outstandings    $ __________     

3.

   Item (1) minus (2)    $ __________      4.    Unrestricted cash of Borrower
held in accounts maintained at Lender    $ __________      5.    Liquidity (Item
(4) plus (5))    $ __________     

6.

   Minimum Allowed    $ 2,000,000  

III. Defaults; Events of Default. Borrower further certifies to you that [no
Default or Event of Default has occurred and is continuing.]//[each of the
following Default(s) and/or Event(s) of Default has occurred and is continuing
and below is a description thereof and the steps, if any, being taken to cure
such Default(s) and/or Event(s) of Default:

 

                                                                 
                                         
                                                                        

                                                                 
                                         
                                                                        

                                                                 
                                         
                                                                        ]

Borrower has caused this Certificate to be executed and delivered by its duly
authorized officer on                     ,                     .

 

MATTERSIGHT CORPORATION

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

3  Applicable only for the Fiscal Quarter ended June 30, 2018.

4  Insert the amount which matches the applicable amount set forth in Section
11.13.2.